PER CURIAM: *
The Federal Public Defender has moved for leave to withdraw from representation of Guadalupe Reyna Medina and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Medina has not responded to counsel’s motion and brief. Our independent review of the record and counsel’s brief shows that there are no nonfrivolous issues for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and this appeal is DISMISSED. See 5th Cíe. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.